DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brotz, US 5502623.
Regarding claim 1, Brotz discloses “A system suitable for use as a restaurant and nightclub receipt reader system (It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).) comprising: 
a translucent plate (12, Fig. 1; col. 2, ln. 10-11 “a light-diffusing upper surface 12 which can be roughened.”); 
a light reflecting layer (16, Fig. 2) positioned on a bottom side of the translucent plate (seen in Fig. 2); 
a light emitting diode (LED) (32,34,36) configured to provide illuminating light into the translucent plate (seen in Fig. 1); 
a battery (46, Fig. 1) designed to provide power to the LED; 
an on / off switch (44, Fig. 1)arranged to turn the LED on and off,
 a clip (30, Fig. 1) positionable on a top upper front side of the translucent plate (seen in Fig. 1) and structured to be utilized to retain a receipt against the front side of the translucent plate allowing a user of the system to effectively view the receipt in low ambient light conditions (seen in Fig. 1, the clip is capable of retaining a paper like a receipt; col. 1, ln. 5-12);
and wherein the LED, the battery, the on / off switch, and associated control circuitry for controlling the LED are compactly located under a bottom surface of the clip and positioned for a system user to turn the system on and off from a back side area of the clip (seen in Fig. 1, the components are below a portion of the clip, the on/off switch is on a back side area of the clip; “compactly” is a subjective term and not given much patentable weight).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brotz in view of Schroeder, US 4024404.
Regarding claim 2, Brotz discloses the invention of claim 1, as cited above, except “a dimmer switch configured to adjust light emitted from the LED.”
Schroeder discloses a plate like object that illuminates a paper like object from below (seen in Fig. 8) and discloses another embodiment with a clip (Fig. 12), and discloses a dimmer switch configured to adjust light (87, Fig. 8; col 5, ln. 67).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a dimmer switch, such as taught by Schroeder, to the illumination system, as taught by Brotz. One of ordinary skill in the art would have been motivated to include a dimmer switch, in order to be able to adjust the brightness of the emitted light (Schroeder, col 5, ln. 67), allowing for adaptability to different lighting situtations.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brotz in view of Dinnerstein et al., US 2008/0101055 A1.
Regarding claim 3, Brotz discloses the invention of claim 1, as cited above, except “a battery charging connection configured to allow charging the battery with an external power connected to the battery charging connection.”
Dinnerstein discloses a board for illuminating a page, with a light and a battery charging connection (charging socket 69, Fig. 19) configured to allow charging the battery with an external power connected to the battery charging connection (seen in similar embodiment of Fig. 22, with socket 81, ¶ [0091]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a battery charging connection, such as taught by Dinnerstein, to the device, as taught by Brotz. One of ordinary skill in the art would have been motivated to include a battery charging connection, for allowing the batteries to be charged within the device and avoid cost and time for replacing the batteries (Dinnerstein, ¶ [0022]). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brotz in view of Wang, US 7674002 B1.
Regarding claim 4, Brotz discloses the invention of claim 1, as cited above, except “battery charging light panels located on a top surface of the clip and configured to allow for charging of the battery while the system is not in operation and the system is stored under a light source.”
Wang discloses a clip connected to a light, and battery charging light panels (130, Fig. 1) located on a top surface of the clip (seen in Fig. 1) and configured to allow for charging of the battery while the system is not in operation and the system is stored under a light source (col. 5, ln. 60).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the clip, as taught by Brotz, by including a solar panel on the top surface of the clip, such as taught by Wang. One of ordinary skill in the art would have been motivated to include a solar panel for allowing the batteries to be recharged (Wang, col. 2, ln. 26-29), thus avoiding the need to replace the batteries.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brotz in view of Schroeder and Dinnerstein.
Regarding claim 5, Brotz discloses “A system suitable for use as a restaurant and nightclub receipt reader system (It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).) consisting solely of the elements:: 
a translucent plate (12, Fig. 1; col. 2, ln. 10-11 “a light-diffusing upper surface 12 which can be roughened.”); 
a light reflecting layer (16, Fig. 2) positioned on a bottom side of the translucent plate (seen in Fig. 2); 
a light emitting diode (LED) (32,34,36) configured to provide illuminating light into the translucent plate (seen in Fig. 1); 
a battery (46, Fig. 1) designed to provide power to the LED; 
an on / off switch (44, Fig. 1)arranged to turn the LED on and off,
 a clip (30, Fig. 1) positionable on a top upper front side of the translucent plate (seen in Fig. 1) and structured to be utilized to retain a receipt against the front side of the translucent plate allowing a user of the system to effectively view the receipt in low ambient light conditions (seen in Fig. 1, the clip is capable of retaining a paper like a receipt; col. 1, ln. 5-12);
and wherein the LED, the battery, the on / off switch, and associated control circuitry for controlling the LED are compactly located under a bottom surface of the clip and positioned for a system user to turn the system on and off from a back side area of the clip (seen in Fig. 1, the components are below a portion of the clip, the on/off switch is on a back side area of the clip; “compactly” is a subjective term and not given much patentable weight).”
However, Brotz does not disclose “an LED dimmer switch configured to adjust light emitted from the LED; a battery charging connection configured to allow charging the battery with an external power source connected to the battery charging connection”.

Schroeder discloses a plate like object that illuminates a paper like object from below (seen in Fig. 8) and discloses another embodiment with a clip (Fig. 12), and discloses a dimmer switch configured to adjust light (87, Fig. 8; col 5, ln. 67).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a dimmer switch, such as taught by Schroeder, to the illumination system, as taught by Brotz. One of ordinary skill in the art would have been motivated to include a dimmer switch, in order to be able to adjust the brightness of the emitted light (Schroeder, col 5, ln. 67), allowing for adaptability to different lighting situtations.

Dinnerstein discloses a board for illuminating a page, with a light and a battery charging connection (charging socket 69, Fig. 19) configured to allow charging the battery with an external power connected to the battery charging connection (seen in similar embodiment of Fig. 22, with socket 81, ¶ [0091]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a battery charging connection, such as taught by Dinnerstein, to the device, as taught by Brotz. One of ordinary skill in the art would have been motivated to include a battery charging connection, for allowing the batteries to be charged within the device and avoid cost and time for replacing the batteries (Dinnerstein, ¶ [0022]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsai, US 2005/0052860 A1 discloses a plate that receives light to illuminate an object placed on the plate
Bennet, JR., US 2003/0081407 A1 discloses a plate that receives light to illuminate an object placed on the plate. Also discloses the addition of a clip-like object (¶ [0020]).
Smith, US 6846090 B1 discloses a backlit clipboard
Broxson, US 5639156 discloses a illuminated reading device, and also discloses an optional clip assembly
Barnette, US 5280415 discloses a illuminated chart holder with light transmitting plates
Messinger, US 5163748 discloses an illuminated clipboard with transparent board

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/OLUSEYE IWARERE/Supervisory Patent Examiner, Art Unit 2875